Citation Nr: 1222450	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  94-18 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased initial rating for irritable bowel syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1992, with additional service in the Army National Guard from June 1999 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims file was ultimately transferred to the RO in Boston, Massachusetts.    

The Veteran testified before an RO hearing officer in February 1997.  A copy of the hearing transcript is in the claims file.  

The Board remanded this claim for further development in March 2001 and April 2008.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased initial rating for irritable bowel syndrome.  

The Veteran was last afforded a VA examination for his irritable bowel syndrome in January 2009, over 3 years ago.  In a May 2012 statement through his representative, the Veteran reported that he had abdominal distress 3 times daily with urgency and diarrhea.  

Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are medical records from the Springfield, Massachusetts, VA medical center dated from March 2010 to February 2012 that was received by the RO in March 2012.  No waiver of RO consideration was submitted for this new evidence.  Although the claim has been readjudicated subsequent to this evidence being added to the claims file, it does not appear that the RO considered these medical records in the most recent supplemental statement of the case dated in April 2012.  Therefore, as other development is needed, the Board will remand the claim for readjudication with consideration of the newly submitted evidence.        

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his irritable bowel syndrome at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain all relevant ongoing VA treatment records dating since February 2012 from the VA Medical Center in Springfield, Massachusetts.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.   

2.  Schedule the Veteran for a VA intestines examination to address the severity of his irritable bowel syndrome.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A rationale for any opinion expressed should be provided.  

The examiner should describe all symptomatology associated with the irritable bowel syndrome.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should determine whether the Veteran's irritable bowel syndrome is considered to be mild, moderate, or severe.  The examiner should also indicate whether the Veteran has diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.      

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the March 2010 to February 2012 VA medical records.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


